DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 during the phone call with Attorney Michael Gilchrist on 25 May 2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the phone call with Attorney Michael Gilchrist on 25 May 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Further, a certified copy of cited foreign reference number 11 has not been submitted. A foreign reference number KR-20100001689-U has been entered. It is therefore considered that the cited foreign reference number 11 was incorrectly entered. Therefore, cited foreign reference number 11 was not considered and corrections should be made if Applicant desires cited foreign reference number 11, or attached foreign reference KR-20100001689-U to be considered.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 line 11 reads: “…and plurality of starter nuts…”. This should be corrected to read - - and the plurality of starter nuts - - for clarification purposes.
Claim 5 line 3 reads: “…with the ball of one of the ball joints…”. This should be corrected to read - - with a ball of a ball joint - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (US 2,632,533 A) in view of Walther (US 2011/0064540 A1), Tyco (GB 2410777 A), and Breivik (US 5,797,694 A).
Regarding claim 1, Mackenzie discloses a cardboard fastening system (see Figs. 1-6, and see NOTE 3 below) comprising: 
a plurality of fastener bolts (14) and a plurality of corresponding fastener nuts (15), wherein each of the10 faster bolts has an upper portion adapted to facilitate a user to apply a torque to the bolt by hand (see NOTE 1 below); 
a corner support (see Fig. 2) adapted to connect three pieces of cardboard to form a corner, each of the corner supports comprising three orthogonal plates (D-F, see annotated Figure 2 below), wherein each of the orthogonal plates includes an opening (12 and 13) for receiving one of the fastener pins, fastener20 bolts (14 and 15) or threaded connectors; 
a plurality of angle supports (A, see Fig. 1) adapted to connect two pieces of cardboard to form an angle, each of the angle supports comprising two plates joined at an angle (11 and 12, see Fig. 1), each of the plates including an angle plate opening (12 and 13) for receiving one of the fastener pins, fastener bolts (14 and 15) or threaded connectors;25 
a flat connector (C) adapted to connect two pieces of cardboard in a generally planar relationship, each of the flat connectors comprising at least one flat plate (C) having a plurality of flat plate openings (16) for receiving one of the fastener pins, fastener bolts (14 and 15) or threaded connectors; 
but does not expressly disclose as claimed a plurality of fastener pins, each of the pins having a head with a top side and an underside, a threaded member extending from a center of the underside of the head and a plurality of cardboard-engagement projections extending from the underside; 
a plurality of starter nuts and a male threaded rod; wherein each of the starter nuts includes a female threaded portion adapted to receive a portion of the male threaded rod, and wherein the male threaded rod is adapted to be cut to desired lengths such that the male15 threaded member and plurality of starter nuts can be combined to create a plurality of threaded connectors; and
a plurality of flex connectors adapted to connect two pieces of cardboard such that the two pieces30 can flex relative to each other, each of the flex connectors comprising a pair of flat rigid members attached by a flexible joint, each of the rigid members including a plurality of openings for receiving one of the fastener pins, fastener bolts or threaded connectors.
However, Walther teaches a plurality of fastener pins (10), each of the pins having a head (20) with a top side and an underside (see Fig. 3), a threaded member (12 and 14, see Fig. 1) extending from a center of the underside of the head (see Fig. 5) and a plurality of cardboard-engagement projections (26) extending from the underside in order to provide a plurality of fastener pins for connecting components comprising teeth (26) for countersinking the head of the fastener when desired (see paragraph [0032]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of MacKenzie, with Walther, such that it further comprises a plurality of fastener pins, in order to provide a plurality of fastener pin connectors comprising teeth (26) for countersinking the head of the fasteners into a component when desired (see paragraph [0032] of Walther).
The combination of MacKenzie and Walther still fails to teach a plurality of starter nuts and a male threaded rod; wherein each of the starter nuts includes a female threaded portion adapted to receive a portion of the male threaded rod, and wherein the male threaded rod is adapted to be cut to desired lengths such that the male15 threaded member and plurality of starter nuts can be combined to create a plurality of threaded connectors; and
a plurality of flex connectors adapted to connect two pieces of cardboard such that the two pieces30 can flex relative to each other, each of the flex connectors comprising a pair of flat rigid members attached by a flexible joint, each of the rigid members including a plurality of openings for receiving one of the fastener pins, fastener bolts or threaded connectors
Tyco teaches a plurality of starter nuts (7 and 10) and a male threaded rod (6a, 6b, 9a, and 9b); wherein each of the starter nuts includes a female threaded portion (see Fig. 1) adapted to receive a portion of the male threaded rod (see page 9 paragraph [0003] line 2), and wherein the male threaded rod is adapted to be cut to desired lengths (see page 9 paragraph [0003] line 1 and see NOTE 2 below) such that the male15 threaded member and plurality of starter nuts can be combined to create a plurality of threaded connectors (see Fig. 1) in order to provide length adjustable connecting components for connecting adjacent components at variable distances apart (see page 9 paragraph [0003] line 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of MacKenzie and Walther, with Tyco, such that it further comprises a plurality of starter nuts and male threaded rod in order to provide length adjustable connecting components for connecting adjacent components at variable distances apart (see page 9 paragraph [0003] line 1 of Tyco).
The combination of MacKenzie, Walther, and Tyco still fails to teach a plurality of flex connectors adapted to connect two pieces of cardboard such that the two pieces30 can flex relative to each other, each of the flex connectors comprising a pair of flat rigid members attached by a flexible joint, each of the rigid members including a plurality of openings for receiving one of the fastener pins, fastener bolts or threaded connectors
Breivik teaches a flex connector (10) adapted to connect two pieces of cardboard such that the two pieces30 can flex relative to each other, each of the flex connectors comprising a pair of flat rigid members (600 and 700) attached by a flexible joint (line portrayed by 108, see column 4 lines 1-4), each of the rigid members including a plurality of openings (612 and 712) for receiving one of the fastener pins, fastener bolts or threaded connectors (see column 3 lines 45-47) in order to provide a bracket that can be adjusted and accommodated for the specific mating angle required of at least two components.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of MacKenzie, Walther, and Tyco, with Breivik, such that it further comprises a flex connector adapted to connect two pieces of cardboard such that the two pieces30 can flex relative to each other in order to provide a bracket that can be adjusted and accommodated for the specific mating angle required of at least two components.
Further, Mackenzie and Breivik fail to teach a plurality of corner supports, a plurality of flat connectors, and a plurality of flex connectors. Applicant is reminded that duplicating the components of a prior art device, wherein there is no structural or functional significance as to the specific number of an element disclosed, is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of MacKenzie, Walther, Tyco, and Breivik such that it comprises a plurality of fastener pins, a plurality of starter nuts, a plurality of threaded rods, a plurality of corner supports, a plurality of flat connectors, and a plurality of flex connectors as well, in order to allow for varying structures to be built from the use of one kit. Enhancing the assortment of components in a construction kit further allows for flexibility and optimization of an objects construction.
NOTE 1: The head of the bolt is capable of being turned by hand.
NOTE 2: It is understood by one having ordinary skill in the art that the threaded rod used in the prior art is capable of being cut to a desired length.
NOTE 3: The connecting plates of Mackenzie connects multiple components to one another and further is capable of connecting components made of, or comprising, cardboard.

    PNG
    media_image1.png
    445
    572
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (US 2,632,533 A) in view of Walther (US 2011/0064540 A1), Tyco (GB 2410777 A), and Breivik (US 5,797,694 A), as applied to claim 1, and further in view of Carnevali (US 5,845,885 A).
Regarding claim 5, the combination of Mackenzie, Walther, Tyco, and Breivik teaches the cardboard connecting system of claim 1, but does not expressly teach as claimed that the cardboard connecting system further comprises a wing nut with a socket joint, the wing nut socket joint comprising a stem and a plurality of prongs extending from the stem for friction with the ball of one of the ball joints.
However, Carnevali teaches a universally positionable mounting device (see Fig. 1) for components such as lights (86, see Fig. 8), in order to provide a hands free lighting source for an individual working or completing an activity in a low lighting area (see Column 10 lines 9-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mackenzie, Walther, Tyco, and Breivik, with Carnevali, such that it comprises a mountable bracket providing a hands free work light capable of being attached to the connection system of claim 1, in order to provide a hands free lighting source for an individual working or completing an activity in a low lighting area (see Column 10 lines 9-13), such as assembling components of a connection system.
Therefore the combination of Mackenzie, Walther, Tyco, Breivik, and Carnevali teaches a hands free lighting mount (see Fig. 1 and Fig. 8 of Carnevali) comprising a wing nut (40 of Carnevali) with a socket joint (comprising 16, 18, 24, and 46 of Carnevali) , the wing nut socket joint comprising a stem (24 and 46 of Carnevali) and a plurality of prongs (16 and 18 of Carnevali) extending from the stem for friction with the ball (22 of Carnevali) of one of the ball joints (see Fig. 1 of Carnevali).
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 0,354,976 A) in view of West (US 7,111,836 B1).
Regarding claim 2, Field discloses a cardboard connector system (see NOTE 4 below) comprising flat connector (1, see annotated Figure 1 below) having a flat body (Y, see annotated Figure 3 below) and a centrally located ball joint (d’ on member 1) extending from the flat body, the ball joint comprising a stem (D of member 1), and a ball (d’); but does not expressly disclose as claimed wherein the ball includes a threaded opening.
However, West teaches a stem that is removably connected to a ball of a ball joint by means of thread, in order to provide a strong connection between a ball and stem while still being able to disassemble the connection for replacement of parts.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cardboard connector system of Field, with West, such that it comprises a threaded connection between the balls (d’) and stems (D) of Field, in order to provide a strong connection between the balls and stems of the joints while still being able to disassemble the connection for replacement of parts.
NOTE 4: The flexible support of Field connects multiple components to one another and further is capable of connecting components made of, or comprising, cardboard.
Regarding claim 3, the combination of Field and West teaches further comprising a second flat connector (2 of Field, see annotated Figure 1 below)5 having a flat body (Y, see annotated Figure 3 below) and a centrally located socket joint (X, see annotated Figure 3 below) extending from the flat body, the socket joint comprising a stem (D on member 2 of Field) and a plurality of prongs (X, see annotated Figure 3 below) extending from the stem for friction with the ball of the ball joint (see Fig. 1).

    PNG
    media_image2.png
    853
    655
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.

    PNG
    media_image3.png
    488
    620
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 3.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Field (US 0,354,976 A) in view of West (US 7,111,836 B1), as applied to claim 3, and further in view of Benoit (US 4,307,864 A).
Regarding claim 4, the combination of Field and West teaches further comprising a ball joint (3, see Fig. 1 of Field), the joint comprising a stem (D of Field) and a ball (d’ of Field), wherein the ball includes a threaded10 opening (opening 18 taught by West on each ball of Field), but does not expressly teach as claimed further comprising a wing nut with a ball joint.
However, Benoit teaches a ball and socket connection (see Fig. 10) comprising the use of a bolt (14) and wing nut (15) to apply pressure on the ball of the ball joint, in order to provide a way to apply pressure to the joint that can be easily completed by hand without the need for a tool.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Field and West, with Benoit, such that it comprises the bolt and wing nut tightening system of Benoit, rather than the fastener (e) of Field, in order to provide a way to apply pressure to the joint that can be easily completed by hand without the need for a tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678